Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 15-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Yu et al (US 2016/0336649 A1), hereinafter Yu, teaches an apparatus comprising an impedance matching circuit; a first capacitor coupled to the impedance matching circuit; and a loop antenna to transmit or receive the RF signals, wherein the loop antenna is coupled to the first capacitor.  
Yu, however, fails to specifically teach the configuration wherein the impedance matching circuit is part of a module, wherein the first capacitor external to the module; and the capacitor is coupled in series between the loop antenna and the impedance matching network.
Claims 2-7 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.
Regarding claim 15, Salfelner et al (US 9,917,566 B2) teaches an apparatus comprising a radio frequency (RF) circuit to transmit or receive RF signals; and an impedance matching circuit; a first capacitor coupled to the impedance matching circuit, a second capacitor coupled to a the RF circuit; and a loop antenna to transmit or receive the RF signals, wherein the loop antenna is coupled to the first capacitor.

Claims 16-20 are allowed for at least the reason for depending, either directly or indirectly, on claim 15.
Regarding claim 21, none of the prior art of record, individually or in combination, fairly teaches or suggests a method of fabricating an apparatus comprising at least the steps of fabricating a module comprising an impedance matching circuit; fabricating a first capacitor external to the module and coupled to the impedance matching circuit; and fabricating a loop antenna to transmit or receive the RF signals, wherein the loop antenna is coupled to the first capacitor, wherein the first capacitor is coupled in series between the loop antenna and the impedance matching network.
Claims 22-27 are allowed for at least the reason for depending, either directly or indirectly, on claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOANG V NGUYEN/Primary Examiner, Art Unit 2845